Citation Nr: 1022923	
Decision Date: 06/21/10    Archive Date: 07/01/10

DOCKET NO.  07-10 203A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center 
in Fresno, California


THE ISSUE

Entitlement to reimbursement or payment for the cost of 
private medical services provided to the appellant at the 
Kaweah Delta Hospital on November 15, 2006.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel




INTRODUCTION

The appellant had active military service in the United 
States Army from March 1951 to March 1954.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a letter decision of January 2007 
issued by the Department of Veterans Affairs (VA), Fresno VA 
Medical Center (VAMC), in Fresno, California.  Please note 
this appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).


FINDINGS OF FACT

1.  VA payment or reimbursement of the costs of the private 
medical care provided on November 15, 2006, was not 
authorized prior to the appellant's undergoing that 
treatment.

2.  The appellant did not have a total disability rating at 
the time of treatment at Kaweah Delta Hospital, and the 
private medical treatment was not for, or adjunct to, a 
service-connected disability; a non-service-connected 
disability associated with and held to be aggravating a 
service-connected disability; and he was not a participant in 
a vocational rehabilitation program.

3.  The appellant is financially liable to the provider of 
the private medical treatment.

4.  The appellant does have insurance (Medicare A and B) to 
defray the costs of emergency treatment.

5.  The appellant has no remedy against a third party for 
payment of the treatment provided.

6.  The appellant is not eligible for reimbursement under 38 
U.S.C. 1728 for the treatment provided.


CONCLUSIONS OF LAW

1.  In the absence of prior authorization for payment of the 
private medical expenses incurred on November 15, 2006, 
reimbursement for such expenses is not warranted.  38 
U.S.C.A. § 1703 (West 2002); 38 C.F.R. §§ 17.52, 17.54 
(2009).

2.  The criteria for payment or reimbursement of unauthorized 
medical expenses, pursuant to 38 U.S.C.A. § 1728, incurred on 
November 15, 2006, have not been met.  38 U.S.C.A. § 1728 
(West 2002); 38 C.F.R. § 17.120 (2009).

3.  The criteria for entitlement to payment or reimbursement 
for treatment received on November 15, 2006, have not been 
met.  38 U.S.C.A. § 1725 (West 2002); 38 C.F.R. §§ 17.1000-08 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant has come before the VA asking that he be 
reimbursed for medical treatment received on November 15, 
2006, at the Kaweah Delta Hospital.  The Fresno VA Medical 
Center (VAMC) has denied his claim and he has appealed to the 
Board for review.  

Under the provisions of the Veterans Claims Assistance Act of 
2000, VA has certain notice and assistance requirements.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326 (2009).  The VCAA, with its expanded duties, is 
not applicable to cases involving the waiver of recovery of 
overpayment claims, as the statute at issue in such cases is 
not found in Title 38, United States Code, Chapter 51 (i.e. 
the laws changed by VCAA).  Barger v. Principi, 16 Vet. App. 
132 (2002).  Similarly, the statute at issue in this matter 
is not found in Chapter 51, but rather, in Chapter 17.  
However, in Beverly v. Nicholson, 19 Vet. App. 394, 403-04 
(2005), although not explicitly stated, the United States 
Court of Appeals for Veterans Claims (Court) appeared to 
assume that the VCAA was applicable to a Chapter 17 claim, 
but then held that the failure to comply with the VCAA notice 
requirements in that case constituted non-prejudicial error.

The provisions of Chapter 17 of the 38 U.S.C. and 38 C.F.R 
Part 17, contain their own notice requirements.  Regulations 
at 38 C.F.R. § 17.120-33 (2009) discuss the adjudication of 
claims for reimbursement of unauthorized medical expenses.  
According to 38 C.F.R. § 17.124 (2009), the appellant has the 
duty to submit documentary evidence establishing the amount 
paid or owed, an explanation of the circumstances 
necessitating the non-VA medical treatment, and "other 
evidence or statements that are deemed necessary and 
requested for adjudication of the claim."  When a claim for 
payment/reimbursement of unauthorized medical expenses is 
disallowed, VA is required to notify the claimant of its 
reasons and bases for denial, his or her appellate rights, 
and to furnish all other notifications or statements required 
by Part 19 of Chapter 38.  38 C.F.R. § 17.132 (2009).

The appellant was informed of the bases of the denial of the 
claim.  There is no indication that any additional notice or 
development would aid the appellant in substantiating the 
claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2009).  
In a letter of June 2008, VA informed him that he should 
inform the RO of any additional information or evidence that 
he wanted VA to attempt to obtain on his behalf and that a 
signed release was necessary.  He was also informed that he 
should send copies of any relevant evidence he had in his 
possession and that he could also obtain relevant records and 
submit them himself.  Thus, any deficiency of notice or of 
the duty to assist constitutes merely harmless error.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  In the 
circumstances of this case, additional efforts to assist or 
notify the appellant would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the appellant); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the appellant are to 
be avoided).

The appellant was reportedly told by a VA doctor to fast for 
two days prior to undergoing a colonoscopy at the Fresno 
VAMC.  He attempted this fast but on the second day of the 
fast, he went into a diabetic coma and was taken by ambulance 
to the Kaweah Delta Hospital.  He was seen in the emergency 
room and stabilized.  Subsequently, he was released from the 
emergency room and instructed to go to the Fresno VAMC, which 
was approximately 53 miles away.  

He then filed a claim with the VA asking that the expenses he 
incurred as a result of the emergency room treatment be paid 
by the VA.  He states that his wife called the VA hospital in 
Fresno and was instructed by the nurse on duty to call an 
ambulance and take him to the nearest emergency room.  As a 
result, he did not go to his nearest VA Outpatient Clinic or 
the closest VA Medical Center.  He now asks that the VA pay 
his expenses.

The Fresno VAMC has denied his claim for payment of the 
treatment.  In denying the appellant's claim, the VAMC has 
said that he has other medical insurance that can pay for the 
treatment and that the VA is precluded from paying any costs 
incurred as a result of the emergent treatment.  The 
appellant has appealed the VAMC's action.

Initially, in adjudicating a claim for reimbursement of 
medical expenses, the Board must make a factual determination 
as to whether VA gave prior authorization for the non-VA 
medical care that the appellant received in a private 
facility on November 15, 2006.  See 38 U.S.C.A. § 1703(a) 
(West 2002); see also 38 C.F.R. § 17.54 (2009).  This is a 
factual, not a medical, determination.  See Similes v. Brown, 
5 Vet. App. 555 (1994).

The law provides that, in connection with its statutory 
obligation to provide medical services to appellant, VA may 
contract for private hospital care in certain limited 
circumstances, including cases where a medical emergency 
exists.  Pursuant to 38 U.S.C.A. § 1703(a) (West 2002), 
"When [VA] facilities are not capable of furnishing . . . 
the care or services required, the Secretary, as authorized 
in [38 U.S.C.A. § 1710 or 1712], may contract with non-
Department facilities in order to furnish" certain care, 
including:  "[h]ospital care or medical services for the 
treatment of medical emergencies which pose a serious threat 
to the life or health of a veteran receiving medical services 
in a Department facility . . . until such time following the 
furnishing of care in the non-Department facility as the 
veteran can be safely transferred to a Department facility."  
38 U.S.C. § 1703(a)(3) (West 2002); 38 C.F.R. § 17.52 (2009).

The admission of an appellant to a non-VA hospital at the 
expense of VA must be authorized in advance.  38 C.F.R. § 
17.54 (2009).  See Malone v. Gober, 10 Vet. App. 539, 541 
(1997); see also General Counsel Opinion, VAOPGCCONCL 1-95, 
at 9 (Mar. 31, 1995) ("Authorization in advance is essential 
to any determination as to whether the Department is or is 
not going to furnish the contract care.").  In the case of 
an emergency that existed at the time of admission, an 
authorization may be deemed a prior authorization if an 
application is made to VA within 72 hours after the hour of 
admission.  38 C.F.R. § 17.54 (2009).

In the present case, the evidence does not show that proper 
authorization for VA payment of the private medical expenses 
was obtained in connection with the medical expenses he 
incurred on November 15, 2006.  In that regard, the appellant 
asserts that a nurse on call at the VA hospital told his wife 
to call an ambulance and take him to the nearest emergency 
room.  However, in a similar circumstance, the Court of 
Appeals for Veterans Claims determined that "the advice of a 
doctor to go to a non-VA hospital is not the specific type of 
authorization contemplated in the regulation."  Smith v. 
Derwinski, 2 Vet. App. 378, 379 (1992). 

The appellant asserts that VA was also made aware of the 
emergency room treatment when the appellant's treating 
physician in the emergency room of Kaweah Delta Hospital 
telephoned the VAMC and asked for permission to treat the 
appellant.  However, the evidence of record does not show nor 
has the appellant provided evidence showing that the Kaweah 
Delta Hospital received the authorization from VA that is 
contemplated by 38 U.S.C.A. § 1703 and 38 C.F.R. § 17.54.  

Accordingly, the Board must conclude that prior authorization 
for the private medical treatment received on November 15, 
2006, was not obtained pursuant to 38 C.F.R. § 17.54 (2009), 
and that payment is not warranted for expenses incurred in 
conjunction with that treatment under 38 U.S.C.A. § 1703 
(West 2002).

The Court has stated that a "second avenue for potential 
relief for a veteran entitled to VA care forced to obtain 
treatment at a non-VA facility is 38 U.S.C. § 1728, which 
provides that the Secretary 'may, under such regulations as 
the Secretary shall prescribe, reimburse . . . for the 
reasonable value of such care or services . . . for which 
such veterans have made payment.'"  Malone, 10 Vet. App. at 
541 (1997), quoting 38 U.S.C.A. § 1728(a) (West 2002).

Such reimbursement is available only where -

(1) such care or services were rendered 
in a medical emergency of such nature 
that delay would have been hazardous to 
life or health; 

(2) such care or services were rendered 
to a veteran in need thereof (A) for an 
adjudicated service-connected disability, 
(B) for a nonservice-connected disability 
associated with and held to be 
aggravating a service- connected 
disability, (C) for any disability of a 
veteran who has a total disability 
permanent in nature from a service-
connected disability, or (D) for any 
illness, injury, or dental condition in 
the case of a veteran who (i) is a 
participant in a vocational 
rehabilitation program (as defined in 
section 3101(9) of this title), and (ii) 
is medically determined to have been in 
need of care or treatment . . . .; and 
(iii) [VA] or other Federal facilities 
were not feasibly available, and an 
attempt to use them beforehand would not 
have been reasonable, sound, wise, or 
practical.

38 U.S.C.A. § 1728(a) (West 2002 and Supp. 2009); 38 C.F.R. § 
17.120 (2009).

The Court has observed that, given the use by Congress of the 
conjunctive "and" in the statute, emphasized in the above 
quotation, "all three statutory requirements would have to 
be met before reimbursement could be authorized."  Malone, 
10 Vet. App. at 542, citing Cotton v. Brown, 7 Vet. App. 325, 
327 (1995); Hayes v. Brown, 6 Vet. App. 66 (1993).

The appellant states that emergent medical attention was 
appropriate because he was experiencing a diabetic coma that 
was hazardous to his health.  Even if the Board agrees with 
the appellant, the evidence does not show that the treatment 
was for a service-connected disability or for a nonservice- 
connected disability that was affecting a service-connected 
disability.  See Swinney v. Shinseki, 23 Vet. App. 257 
(2009).  Moreover, there is nothing in the records that would 
indicate that the treatment was for a total permanent 
disability from a service-connected disability or that the 
appellant was participating in a vocational rehabilitation 
program.  As such, payment is not warranted for expenses 
incurred in conjunction with any of the treatment received on 
November 15, 2006, at the Kaweah Delta Hospital pursuant to 
38 U.S.C.A. § 1728 (West 2002 and Supp. 2009).

Nevertheless, the Board believes that the care rendered by 
the private facility was for a medical emergency of such 
nature that delay could have been hazardous to life or health 
in light of the complaints expressed by the appellant.  Yet, 
the Board finds that at the time of the hospitalization, the 
appellant did not satisfy any of the four requirements of the 
second criterion, and that payment is not warranted for 
expenses incurred in conjunction with that treatment under 38 
U.S.C.A. § 1728 (West 2002).

Finally, payment or reimbursement for emergency services for 
nonservice-connected conditions in non-VA facilities may be 
authorized under 38 U.S.C.A. § 1725 (West 2002) and 38 C.F.R. 
§§ 17.1000-1002 (2009).  Section 1725 was enacted as part of 
the Veterans Millennium Health Care and Benefits Act, Pub. L. 
106-117, Title I, Subtitle B, § 111, 113 Stat. 1556 (1999).  
To be eligible for reimbursement under this authority the 
appellant has to satisfy all of the following conditions:

(a) The emergency services were provided 
in a hospital emergency department or a 
similar facility held out as providing 
emergency care to the public;

(b) The claim for payment or 
reimbursement for the initial evaluation 
and treatment is for a condition of such 
nature that a prudent layperson would 
have reasonably expected that delay in 
seeking medical attention would have been 
hazardous to life or health (this 
standard would be met if there were an 
emergency medical condition manifesting 
itself by acute symptoms of sufficient 
severity (including severe pain) that a 
prudent layperson who possesses an 
average knowledge of health and medicine 
could reasonably expect the absence of 
immediate medical attention to result in 
placing the health of the individual in 
serious jeopardy, serious impairment to 
bodily functions, or serious dysfunction 
of any bodily organ or part);

(c) A VA or other Federal 
facility/provider was not feasibly 
available and an attempt to use them 
beforehand would not have been considered 
reasonable by a prudent layperson (as an 
example, these conditions could be met by 
evidence establishing that a appellant 
was brought to a hospital in an ambulance 
and the ambulance personnel determined 
that the nearest available appropriate 
level of care was not a non-VA medical 
center);

(d) The claim for payment or 
reimbursement for any medical care beyond 
the initial emergency evaluation and 
treatment is for a continued medical 
emergency of such a nature that the 
appellant could not have been safely 
transferred to a VA or other Federal 
facility (the medical emergency lasts 
only until the time the appellant becomes 
stabilized);

(e) At the time the emergency treatment 
was furnished, the appellant was enrolled 
in the VA health care system and had 
received medical services under authority 
of 38 U.S.C.A. Chapter 17 within the 24-
month period preceding the furnishing of 
such emergency treatment;

(f) The appellant is financially liable 
to the provider of emergency treatment 
for the treatment;

(g) The appellant has no coverage under a 
health-plan contract for payment or 
reimbursement, in whole or in part, for 
the emergency treatment (this condition 
cannot be met if the appellant has 
coverage under a health-plan contract but 
payment is barred because of a failure by 
the appellant or provider to comply with 
the provisions of that health-plan 
contract, e.g., failure to submit a bill 
or medical records within specified time 
limits, or failure to exhaust appeals of 
the denial of payment);

(h) If the condition for which the 
emergency treatment was furnished was 
caused by an accident or work-related 
injury, the claimant has exhausted 
without success all claims and remedies 
reasonably available to the appellant or 
provider against a third party for 
payment of such treatment; and the 
appellant has no contractual or legal 
recourse against a third party that could 
reasonably be pursued for the purpose of 
extinguishing, in whole or in part, the 
appellant's liability to the provider; 
and

(i) The appellant is not eligible for 
reimbursement under 38 U.S.C.A. 1728 for 
the emergency treatment provided (38 
U.S.C.A. 1728 authorizes VA payment or 
reimbursement for emergency treatment to 
a limited group of appellant's, primarily 
those who receive emergency treatment for 
a service-connected disability).

The existence of a VA facility does not in and of itself mean 
that the VA facility was feasibly available.  See Cotton v. 
Brown, 7 Vet. App 325, 327 (1995).  Feasibly available is not 
defined in 38 U.S.C.A. § 1728 (West 2002) or 38 C.F.R. § 
17.120 (2009).  Under the provisions of 38 C.F.R. § 17.53 
(2009), a VA facility may be considered as not feasibly 
available when the urgency of the applicant's medical 
condition, the relative distance of the travel involved, or 
the nature of the treatment required makes it necessary or 
economically advisable to use public or private facilities.  
38 C.F.R. §§ 17.52 and 17.53 (2009).  A VA facility would not 
be feasibly available if there was evidence establishing that 
an appellant was brought to a hospital in an ambulance and 
the ambulance personnel determined that the nearest available 
appropriate level of care was at a non-VA facility.  See 38 
C.F.R. § 17.1002(c) (2009).  

Upon reviewing the evidence, the Board concludes that the 
appellant does not satisfy all of the elements of the 
Millenium Act because even though he is financially liable to 
the provider of the treatment and he has no remedy against a 
third party for payment, he has additional medical coverage 
in the form of Medicare Part A and Part B.  The Board thus 
concludes that the criteria for entitlement to reimbursement 
for the reasonable value of emergency treatment on November 
15, 2006, have not been met.  38 U.S.C.A. § 1725 (West 2002); 
38 C.F.R. § 17.1000-08 (2009).  The Board is bound by the 
law, and its decision is dictated by the relevant statutes 
and regulations.  Moreover, the Board is without authority to 
grant benefits simply because it might perceive the result to 
be equitable.  See 38 U.S.C.A. §§ 503, 7104 (West 2002); 
Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  Additionally, 
"no equities, no matter how compelling, can create a right 
to payment out of the United States Treasury which has not 
been provided for by Congress."  Smith v. Derwinski, 2 Vet. 
App. 429, 432-33 (1992) (citing Office of Personnel 
Management v. Richmond, 496 U.S. 414, 426 (1990)).  There 
simply is no provision in which the Board may grant the 
appellant the benefits sought.  Accordingly, the benefit 
sought on appeal is denied.


ORDER

Entitlement to reimbursement or payment for the cost of 
private medical services provided to the appellant at the 
Kaweah Delta Hospital on November 15, 2006, is denied.



____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


